STOCKSLAGER, C. J.
— By stipulation filed in this court on the ninth day of December, 1905, this appeal is to follow the final determination of the case of Alexander Beckstead, Respondent, v. Geo. Griffith, Sheriff, Appellant, and Wm. F. Scott, T. F. Scott and Katie Scott, Defendants, ante, p. 738, 83 Pac. 764, the stipulation providing that if the judgment in the *752above-entitled cause shall be affirmed, this ease shall be dismissed, and if the judgment should be reversed, this judgment should likewise be reversed. This appeal is dismissed in compliance with such stipulation. Costs to respondent.
Ailshie, J., and Sullivan, J., concur.